Case 2:20-cv-00382-JRG Document 76 Filed 07/09/21 Page 1 of 1 PageID #: 1063




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

 MAD DOGG ATHLETICS, INC.,                        §
                                                  §
                  Plaintiff,                      §
                                                  §
 v.                                               §    CIVIL ACTION NO. 2:20-CV-00382-JRG
                                                  §
 PELOTON INTERACTIVE, INC.,                       §
                                                  §
                  Defendant.                      §
      .
                                             ORDER

          Before the Court is Defendant Peloton Interactive, Inc.’s (“Defendant”) Unopposed Motion

for Leave to Amend its Invalidity Contentions (the “Motion”). (Dkt. No. 73). Having considered

the Motion, and noting it is unopposed, the Court is of the opinion that it should be and hereby is

GRANTED. Accordingly, it is ORDERED that Defendant has leave to amend its invalidity

contentions as stated in the Motion.

          So ORDERED and SIGNED this 9th day of July, 2021.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
